Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/05/2020 is acknowledged.

Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020. Claims 19-20 were canceled in the reply filed 11/05/2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2, 3 and 6, claims 2 and 6 recite “a portion of a first dimension of each first connector overlaps a portion of a second dimension of an adjacent second connector” in lines 6-7  of claim 2 and 10-11 of claim 6 however both the terms “a first dimension” and “a second dimension” have been used in claim 1, on which claims 2 and 6 depend, and/or previously in claim 2 or 6 and it is unclear if the terms as used above are in anyway related to the terms “a first dimension” and “a second dimension” as previously recited, furthermore claim 3 also recites “the second dimension” and “the first dimension” so that it is unclear which first and second dimension are being referred to. From the specification the terms as recited in the line in claim 2 or 6 above appear to be merely referring to lengths of the first and second connectors and do not are not really needed in the claim so that claims 2 and 6 will be interpreted to mean --a portion of each first connector overlaps a portion of an adjacent second connector—and claim 3 will be interpreted to refer to the previous recitation of a first dimension and a second dimension. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kwabe et. Al. (US 20070263364 A1 hereinafter Kwabe).

Regarding claims 1, Kwabe teaches in Figs. 1-6 with associated text An interposer 10 (10 is used to connect a chip 21 to a circuit board paragraph [00108] and is therefore interpreted to be an interposer), comprising: 
a plurality of capacitors (overlapping portion of 141 and 142) positioned between a first conductive layer (111 and 112) and a second conductive layer (121 and 122); 
a plurality of first connectors (vertical portions of 111, 131 and 121 see figure below), a respective first connector connecting a first conductive plate 141 of a respective capacitor to a first signal line (horizontal portion of 111 see figure below) in the first conductive layer; and 
a plurality of second connectors (vertical portions of 122, 132 and 112 see figure below), a respective second connector connecting a second conductive plate 142 of a respective capacitor to a second signal line (horizontal portion of 122 see figure below) in the second conductive layer, 
wherein the plurality of first connectors are interspersed with the plurality of second connectors along a first dimension (horizontal direction see figure below) of the interposer and the first connectors are spaced apart from adjacent second connectors (Fig. 4).  

Regarding claim 2, Kwabe teaches each first connector in the plurality of first connectors extends out from the first signal line along a second dimension (vertically or into the page in the figure below) of the interposer towards the second signal line; 
each second connector in the plurality of second connectors extends out from the second signal line along the second dimension of the interposer towards the first signal line; and 
a portion of each first connector overlaps a portion of an adjacent second connector (the first and second connector overlap in the horizontal direction).  

Regarding claim 3, Kwabe teaches the second dimension is less than the first dimension (the length of the connectors is less than the length of the first signal line).  

Regarding claim 4, Kwabe teaches the first conductive plate of each capacitor comprises a capacitor top metal plate of each capacitor (Fig. 4).  

Regarding claim 5, Kwabe teaches the second conductive plate of each capacitor comprises a capacitor bottom metal plate of each capacitor (Fig. 4).  

Regarding claim 6, Kwabe teaches in a first area of the interposer, each first connector extends out from the first signal line along a second dimension (vertically along Fig. 5 see figure below) of the interposer towards the second signal line and each second connector extends out from the second signal line along the second dimension (vertically along Fig. 6) of the interposer towards the first signal line (see figure below); 
in a second area of the interposer, each first connector extends out from the first signal line along a third dimension (131 extend down into the page see figure below) of the interposer towards another second signal line and each second connector extends out from the another second signal line along the third dimension (132 extends up out of the page see figure below) of the interposer; and 
a portion of each first connector overlaps a portion 112 of an adjacent second connector (see figure below).  

    PNG
    media_image1.png
    499
    398
    media_image1.png
    Greyscale


Regarding claim 7, Kwabe teaches each of the first connectors in the plurality of first connectors and each of the second connectors in the plurality of second connectors comprise a set of one or more connectors (Figs. 5-6).  

Regarding claim 21, Kwabe teaches a respective second connector is positioned in a via that is formed in the first conductive plate (132 is in a via) of a respective capacitor to connect the second conductive plate of the respective capacitor to the second signal line in the second conductive layer (Fig. 4).  

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et. Al. (US 20190200454 A1 hereinafter Liu).

Regarding claim 1, Liu teaches in Figs. 1-3A with associated text an interposer 390 (paragraph [00039]), comprising: 
a plurality of capacitors (pads 230, 220 paragraph [0038]) positioned between a first conductive layer 242 and a second conductive layer 212); 
a plurality of first connectors (246a-246d), a respective first connector connecting a first conductive plate (222a-222d and/or 234a-234d) of a respective capacitor to a first signal line 242 in the first conductive layer (Fig. 2E); and 
a plurality of second connectors (216a-216c), a respective second connector connecting a second conductive plate (224a-224c and/or 232a-232c) of a respective capacitor to a second signal line 212 in the second conductive layer (Fig. 2E), 
wherein the plurality of first connectors are interspersed with the plurality of second connectors along a first dimension (horizontal direction) of the interposer and the first connectors are spaced apart from adjacent second connectors (Fig. 2E).  

Regarding claim 2, Liu teaches each first connector in the plurality of first connectors extends out from the first signal line along a second dimension (vertically) of the interposer towards the second signal line (Fig. 2E); 
each second connector in the plurality of second connectors extends out from the second signal line along the second dimension of the interposer towards the first signal line (Fig. 2E); and 
a portion of each first connector overlaps a portion of an adjacent second connector (horizontal direction Fig. 2E).  

Regarding claim 3, Liu teaches the second dimension is less than the first dimension (the length of the connectors is less than the length of the first signal line (Fig. 2E).  

Regarding claim 4, Liu teaches the first conductive plate of each capacitor comprises a capacitor top metal plate (234a-234d) of each capacitor (paragraph [0025], Fig. 2E).  

Regarding claim 5, Liu teaches the second conductive plate of each capacitor comprises a capacitor bottom metal plate (224a-224c) of each capacitor (paragraph [0025], Fig. 2E).  

Regarding claim 7, Liu teaches each of the first connectors in the plurality of first connectors and each of the second connectors in the plurality of second connectors comprise a set of one or more connectors (one Fig. 2E).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above and further in view of Kuo et. Al. (US 20160071805 A1 hereinafter Kuo).

	Regarding claim 22, Liu teaches the interposer of claim 1.

	Kuo discloses in Figs. 3A with associated text a through-silicon via 44 formed in an interposer similar to that of Liu for routing a signal line 38 (paragraph [0022], Fig. 3A). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a through-silicon via in the interposer of Liu for routing a signal line as taught by Kuo because according to Kuo such a through-silicon via is useful for coupling to further components (Kuo paragraph [0022]) furthermore using such a through-silicon via in an interposer was very well known in the art before the effective filing date of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897